Citation Nr: 1645679	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  10-22 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for peripheral vascular disease of the left lower extremity prior to May 19, 2016. 

2.  Entitlement to an evaluation in excess of 40 percent for peripheral vascular disease of the left lower extremity from May 19, 2016. 

3.  Entitlement to an evaluation in excess of 40 percent for right lower extremity peripheral vascular disease. 

4.  Entitlement to an increased rating for diabetes mellitus, type II, with impotence, currently evaluated as 20 percent disabling.

5.  Entitlement to a total rating based unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an April 2009 rating decision of a VA Regional Office (RO) that denied an evaluation in excess of 20 percent for left lower extremity peripheral vascular disease, and an evaluation in excess of 20 percent for type II diabetes mellitus with impotence and peripheral vascular disease of the right lower extremity.  The Veteran filed a timely notice of disagreement to those determinations. 

This case was remanded for further development by Board decision in June 2013.

During the pendency of the appeal, by VA rating decision in November 2016, the 20 percent disability evaluation for left lower extremity peripheral vascular disease was increased to 40 percent effective May 19, 2016.  The issue remains in appellate status as the maximum schedular rating has not been assigned from the date of claim. See AB v. Brown, 6 Vet.App. 35 (1993).

The November 2016 rating decision also established a separate disability evaluation for peripheral vascular disease of the right lower extremity, evaluated as 40 percent disabling.  This matter is also on appeal for reasons explained on remand.

Following review of the record, the issues of entitlement to an evaluation in excess of 40 percent for right lower extremity vascular disease and entitlement to a total rating based on unemployability due to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A claim for an increased rating for left lower extremity peripheral vascular disease was received in October 2008.

2.  Between October 2008 and May 16, 2016, the evidence does not show that left lower extremity peripheral vascular disease was not manifested by diminished peripheral pulses and claudication on walking between 25 and 100 years on a level grade at two miles per hour. 

3.  Since May 16, 2016, peripheral vascular disease of the left lower extremity has been manifested by diminished peripheral pulses and claudication on walking between 25 and 100 years on a level grade at two miles per hour.

4.  Diabetes mellitus, type II, is managed by a restricted diet and necessity for an oral hypoglycemic agent or insulin; no regulation of activity as a result thereof is demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for evaluation in excess of 20 percent for peripheral vascular disease of the left lower extremity were not met prior to May 19, 2016. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.104, Diagnostic Code 7114 (2016).

2.  The criteria for an evaluation in excess of 40 percent for peripheral vascular disease of the left lower extremity are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7114 (2016)

3.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus, type II, with impotence, are not met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.1569a), 3.156(a), 3.159 and 3.326(a) (2016).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, to include VA and private clinical data, and obtaining VA compensation examinations that are determined to be adequate for adjudication purposes.  The Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159 (c).  As such, the claims of higher ratings for left lower extremity peripheral vascular disease prior to and after May 19, 2016 and entitlement to an increased rating for diabetes mellitus, type II, with impotence are ready to be considered on the merits.

Claims for Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

Where an increase in a disability rating is at issue, the present level of disability is the primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  However, a "staged rating" may be assigned for distinct periods of time based on the facts found. See Fenderson v. West, 12 Vet.App. at 126; see also Hart v. Mansfield, 21 Vet.App. 505 (2007).

When there is an approximate balance of positive and negative evidence on the merits, the benefit of the doubt is resolved in favor of the claimant. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

I.  Left Lower Extremity Peripheral Vascular Disease.

Service connection for left lower peripheral vascular disease was granted by rating action dated in November 2006.  A 20 percent disability evaluation was established under 38 C.F.R. § 4.104, Diagnostic Code 7114 for arteriosclerosis obliterans. 

A claim for a higher rating for left lower extremity peripheral vascular disease was received in October 2008.

Under Diagnostic Code 7114, a 20 percent evaluation is assigned for arteriosclerosis obliterans with claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less.  A 40 percent evaluation is assigned for claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent evaluation is assigned for claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent evaluation is assigned for arteriosclerosis obliterans with ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less. Id.

The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater. See 38 C.F.R. § 4.104, Diagnostic Code 7114, Note (1).

The Veteran underwent VA examination in February 2009 for compensation and pension purposes where it was noted that there were no significant abnormalities of the skin.  The extremity examination showed no persistent coldness, or atrophic changes.  The femoral, popliteal, dorsalis pedis and anterior tibial pulses were 2+/4+.  Reflexes were 1+ in the left lower extremity.  Following examination, a pertinent diagnosis of vascular leg condition - insufficient pathology to render this diagnosis, was provided.  The examiner added that there were no neurological findings relevant to the appellant's diabetes and no current objective evidence of vascular leg disease.  Diagnostic testing disclosed that the ankle brachial index on the left side was 0.97.  The impression was ankle/brachial indices within normal limits.  It was reported that the Veteran was wheelchair bound since a diagnosis of multiple sclerosis in 2003.  

The Veteran was afforded a VA examination of the arteries and veins in May 2016.  The severity of current signs and symptoms was depicted as diminished peripheral pulses and claudication on walking between 25 and 100 years on a level grade at two miles per hour and diminished peripheral pulses.  The left ankle/brachial index was 0.86.  It was indicated that the Veteran did not have any other pertinent physical findings, complication, conditions, signs or symptoms related to the diagnosis of left lower extremity peripheral vascular disease.

VA and private clinical records between the date of receipt of the claim in 2008 and VA examination in May 2016 do not significantly refer to any signs or symptoms relative to left lower extremity peripheral vascular disease.  A comprehensive VA outpatient physical examination in January 2013 records no complaints or symptoms referable to peripheral vascular disease.  On VA examination for housebound status/aid and attendance in June 2014, it was recorded that the Veteran had multiple sclerosis that restricted movement, motor control and ambulation, and prevented his engaging in the activities of daily living.    

The Board thus observes that the evidence dating from up to one year prior to the appellant's claim for a higher rating received in October 2008 is not indicative of any untoward symptoms attributable to left lower extremity peripheral vascular disease.  When examined for compensation and pension purposes in March 2009, arterial pulses were not diminished in the left lower extremity and the ankle brachial index on the left side was 0.97 which was reported to be within normal limits.  The examiner related that there was no evidence of persistent coldness or trophic changes.  The examiner did not refer to claudication and found that there was insufficient pathology to make a diagnosis of a vascular condition.  The Veteran was noted to be incapacitated by multiple sclerosis affecting his limbs over the years.

The record reflects that it is only on VA examination on May 16, 2016 that the criteria for a 40 percent disability rating for left lower extremity peripheral vascular disease were demonstrated with documentation of claudication on walking between two and 100 yards on a level grade at two miles per hour and diminished peripheral pulses.  As such, in the absence of more untoward symptomatology attributable to left leg vascular disease, the Board finds that the disability evaluation of 20 percent prior to May 16, 2016 is most appropriate.  

The evidence shows, however, that on and since May 16, 2016, there is no indication that the appellant has symptoms that exceed or approximate for claudication on walking less than 25 yards on a level grade at two miles per hour, and either persistent coldness of the extremity or ankle/brachial index of 0.5 or less, ischemic limb pain at rest, or deep ischemic ulcers.  Therefore, the criteria for a 60 percent rating or more are not demonstrated.  

The Board is cognizant of the representative's assertion in the October 2016 Appellate Brief Presentation that an October 2006 VA examination report documented claudication after walking 50 yards on level ground at two miles per hour indicating signs consistent with a higher disability evaluation.  The Board points out, however, that these findings were more than one year prior to the scope of the instant claim.  Since the October 2006 clinical findings are clearly more than one year prior to receipt of the Veteran's claim for increase, they may not be considered in the evaluation of the current claim. See 38 U.S.C.A. § 5110 (b)(2) (2014); 38 C.F.R. § 3.400 (o)(2) (2016).  It is not factually ascertainable that there was an increase in disability of vascular disease within one year prior to October 2008.  Moreover, when examined by VA in February 2009, the examiner determined that there was insufficient evidence of vascular disease.  As such, the Board finds that a disability evaluation in excess of 20 percent prior to May 2016 for left lower extremity vascular disease and in excess of 40 percent thereafter must be denied.  

II.  Diabetes Mellitus with Impotence.

The Veteran is service connected for diabetes mellitus, type II with impotence, rated 20 percent disabling.  Diagnostic Code 7913 (2016) provides that a 20 percent rating for diabetes requires insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet.  38 C.F.R. § 4.119.  A 40 percent rating is warranted when diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Id. 

"Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet.App. 360, 363-364 (2007) (citing 61 Fed.Reg. 20,440 (May 7, 1996). 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913. Note (1) (2016).

K. McNeese, MD, wrote in January 2009 that the Veteran had worsening diabetes mellitus.  The following month, in February 2009, the Veteran underwent a VA examination to evaluate the severity of his diabetes.  It was reported that he had never been hospitalized for the condition and had never required insulin.  The examiner related that an attempt had been made initially to control his blood sugar with diet and exercise but that when this failed he was placed on oral medication.  The Veteran was reported to have had erectile dysfunction for the past 12 years and that a number of treatment modalities, including oral medication and the pump that had not helped him.  It was noted that he was wheelchair bound due to multiple sclerosis.  Following examination, the examiner stated that the appellant had a documented history of diabetes mellitus, type II with complications that included erectile dysfunction.  

On VA examination for housebound status/aid and attendance in June 2014, it was recorded that the Veteran had diabetes mellitus and used insulin that was administered by nursing staff.

The Veteran was afforded a VA examination in May 2016 for diabetes purposes.  It was recorded that this was managed by restricted diet and an oral hypoglycemic agent.  The examiner indicated that the Veteran did not require regulation of activities for medical management of diabetes mellitus.  It was noted that he saw his diabetic care provider less than two times a month for episodes of ketoacidosis and/or hypoglycemia.  It was reported that he had required no hospitalizations over the past 12 months for ketoacidosis and/or hypoglycemia.  Complications associated with diabetes were reported as erectile dysfunction and peripheral vascular disease but no other physical findings of conditions.  

Based on the evidence presented above, the Board finds that an evaluation in excess of 20 percent for diabetes mellitus, type II, is not warranted.  In this regard, the Board points out that to warrant a higher evaluation of 40 percent for diabetes under Diagnostic Code 7913, the evidence must show that the condition requires insulin, a restricted diet and regulation of activities.  The 40 percent criteria for diabetes are conjunctive, not disjunctive - i.e., there must be insulin dependence and restricted diet and regulation of activities. See Melson v. Derwinski, 1 Vet.App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet.App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]. 

Here, at most, the evidence of record shows that the appellant's diabetes mellitus requires medication, either oral or insulin, and a restricted diet.  Although it is shown that his physical activities are severely restricted, the clinical record reflects that this is overwhelmingly due to multiple sclerosis.  On most recent VA examination in 2016, the examiner unequivocally stated that diabetes did not cause any restriction or regulation of activity.  

Although the Veteran asserts that the symptoms associated with service-connected type II diabetes are more severely disabling, the Board assigns greater probative value to the treatment records and VA examination reports.  There is no history or showing of episodes of ketoacidosis or hypoglycemic reactions or periods of hospitalization owing to diabetes.  In the absence of evidence of a showing of regulation of activities, in addition to insulin and restricted diet with episodes of ketoacidosis or hypoglycemia, there is no basis to assign an evaluation in excess of 20 percent for diabetes mellitus, type II, at this time.  While it appears that he requires significant medication for diabetes control, he does not meet the criteria for more than a 20 percent disability rating under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under the circumstances, a higher rating must be denied.

Regarding additional complications from diabetes mellitus, the Board notes that the appellant has already been separately rated for peripheral vascular disease of both upper and lower extremities.  There is no indication that he has other complications from the disease, other than impotence, as indicated on most recent VA examination in 2016.  The Board has also considered whether a separate compensable evaluation is warranted for erectile dysfunction.  The clinical evidence of record refers to chronic erectile dysfunction with inability to achieve and maintain erection on VA examinations in 2009 and in May 2016.  However, VA examination reports indicate normal male genitalia.  Review of the evidence reflects no deformity of the penis or compensably disabling symptoms associated with erectile dysfunction. See 38 C.F.R. § 411b, Diagnostic Code 7522 (2016).  Moreover, the Veteran has been awarded entitlement to special monthly compensation for loss of use of a creative organ under 38 U.S.C.A. § 1114(k) (k) (2014) and 38 C.F.R. § 3.350 (a) (2016).  Therefore, a separate compensable rating for erectile dysfunction is not indicated.   

III.  Additional Considerations

The Board acknowledges the appellant's contentions that service-connected left lower extremity vascular disease and type II diabetes with impotence warrant higher ratings.  The Veteran is competent to report his symptoms as he experiences them through the senses. See Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 465, 469 (1995).  However, his contentions, in conjunction with the objective clinical record, do not support a basis for a higher rating in the context of the applicable rating criteria for either disorder.  In this instance, the evidence is against higher disability evaluations for the service-connected left lower extremity peripheral vascular disease and type II diabetes mellitus with impotence as outlined above.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Fisher v. Principi, 4 Vet.App. 57, 60 (1993).See 38 C.F.R. § 3.321 (b)(1).  

Under Thun v. Peake, 22 Vet.App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left leg vascular disease and type II diabetes mellitus are inadequate.  A comparison between the level of severity and symptomatology of these two disorders with the established criteria shows that the rating criteria reasonably describe the Veteran's symptomatology, disability level and functional impairment.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for occupational impairment resulting from left lower extremity peripheral vascular disease and type II diabetes mellitus with impotence.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, neither the Veteran nor his representative has alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.  Accordingly, the Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b) (1) is not warranted.

Under the circumstances, the Board finds no basis for more than a 20 percent rating for left lower extremity peripheral vascular disease prior to May 16, 2016 and more than a 40 percent disability evaluation thereafter.  There is also no lay or clinical support for a rating in excess of 20 percent for diabetes mellitus, type II.  The preponderance of the evidence is against the Veteran's claims for higher ratings and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An evaluation in excess of 20 percent for peripheral vascular disease of the left lower extremity prior to May 19, 2016 is denied.  

An evaluation in excess of 40 percent for peripheral vascular disease of the left lower extremity is denied from May 19, 2016 is denied.  

An evaluation in excess of 20 percent for diabetes mellitus, type II, with impotence, is denied.  


REMAND

Review of the record discloses that service connection was originally in effect for diabetes mellitus, type II, with impotence and right lower extremity peripheral vascular disease.  The RO denied a higher rating for such in an April 2009 VA rating decision to which the Veteran filed a timely notice of disagreement.  However, right lower extremity peripheral vascular disease was not addressed in the ensuing February 2010 statement of the case.  The RO subsequently established a separate rating for right lower extremity peripheral vascular disease as associated with his diabetes and awarded 40 percent rating, as indicated in the INTRODUCTION of this decision.  However, the Veteran must still afforded every consideration of due process in this regard and furnished a statement of the case on the issue of entitlement to a higher rating for right lower extremity peripheral vascular disease. See Manlincon v. West, 12 Vet.App. 238, 240-21 (1999). 

The claim of entitlement to a total disability evaluation is inexplicably intertwined with the claim for a higher rating for right lower extremity peripheral vascular disease and is, therefore, deferred pending adjudication of the claim for a higher evaluation for right lower extremity peripheral vascular disease.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran a statement of the case on the issue of entitlement to a higher rating for right lower extremity peripheral vascular disease.

2.  After taking any further development deemed appropriate, the RO should re-adjudicate the claims, including entitlement to a total rating based on unemployability due to service-connected disability.  If a benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


